                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cr-88-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
CHARLES RAYNARD WRIGHT,                )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 41).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                Signed: June 14, 2021




      Case 3:17-cr-00088-MOC-DSC Document 42 Filed 06/14/21 Page 1 of 1
